In the opinion rendered by this court November 24, 1916, the above-entitled cause and two others, Nos. 1460 and 1461, ante, p. 184, involving the same plaintiff and defendants, were considered and treated together.
It was mistakenly assumed that this case, like the other two, related to unsurveyed land. It appears, however, that the land for which condemnation was sought herein was surveyed prior to the creation of the said forest reserve. This case ought, therefore, to have been grouped with Pacific Power Company (a Corporation), Plaintiff and Respondent, v. The State of California, John Doe, and Richard Roe, *Page 806 
Defendants and Appellants, ante, p. 175, decided at the same time.
For the reasons stated in the said latter opinion, the judgment rendered herein is set aside and the judgment rendered in the superior court is affirmed. The petition for rehearing is denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on January 22, 1917.